United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-667
Issued: September 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 8, 2009 appellant filed a timely appeal from the December 4, 2008 merit
decision of the Office of Workers’ Compensation Programs concerning her entitlement to
schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had more than
a two percent permanent impairment of her right leg and a one percent permanent impairment of
her left leg, for which she received schedule awards.
FACTUAL HISTORY
The Office accepted that on August 13, 2005 appellant, then a 46-year-old transportation
security screener, sustained a lumbar sprain/strain and bilateral contusions of her knees due to a
fall at work. She stopped work on the date of injury and began receiving compensation for

temporary total disability. Appellant was treated by Dr. Jose Medina, a Board-certified
neurologist, who continued her off work and recommended physical therapy. She was
terminated and removed from the employing establishment compensation rolls in August 2006
and she elected Office of Personnel Management disability retirement benefits effective
December 2, 2006.
On February 2, 2007 appellant filed a claim for a schedule award. In a March 3, 2007
report, Dr. Medina referenced Tables 15-15, 15-16 and 15-18 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). He found that
appellant had a 1 percent impairment of her left leg due to a Grade 4 sensory loss (25 percent)
associated with her left S1 nerve and a 5 percent impairment of her left leg due to a Grade 4
weakness (25 percent) associated with her left S1 nerve which equaled a 6 percent permanent
impairment of the right leg. Dr. Medina also found that appellant had a 1 percent impairment of
her right leg due to a Grade 4 sensory loss (25 percent) associated with her right L5 nerve, a 1
percent impairment of her right leg due to a Grade 4 sensory loss (25 percent) associated with
her right S1 nerve, and a 5 percent impairment of her right leg due to a Grade 4 (25 percent)
weakness associated with her right S1 nerve which equaled a 7 percent permanent impairment of
her right leg.
On July 27, 2007 the Office referred appellant’s medical records, including Dr. Medina’s
report, to Dr. Robert Wysocki, a Board-certified orthopedic surgeon, who served as an Office
medical adviser, for review and calculation of any ratable permanent impairment. In a July 31,
2007 report, Dr. Wysocki explained that permanent partial impairment could not be calculated as
there were no recent clinical notes identifying appellant’s recent symptoms or any information
concerning whether she had reached maximum medical improvement. He recommended that
appellant undergo a current neurological examination and that new magnetic resonance imaging
(MRI) scan testing be obtained.
Dr. Medina ordered an MRI scan and provided the November 5, 2007 results, as well as
copies of recent progress reports. The MRI scan showed degenerative changes and disc disease
of the lumbar spine between L2-3 and L5-S1 with the most significant findings at L4-5 where
there was mild to moderate central stenosis and mild to moderate bi-foraminal stenosis.
The Office referred the case back to Dr. Wysocki for review. In a December 20, 2007
report, Dr. Wysocki outlined the results of testing and made reference to the recently submitted
progress notes. He stated:
“An MRI [scan] performed November 5, [20]07 showed broad[-]based bulge at
L4-L5 with mild to moderate central and foraminal stenosis and minimal posterior
bulging at L5-Sl with mild foraminal narrowing.
An EMG/NCS
[electromyogram/nerve conduction study] performed [o]n June 1, [20]07 revealed
severe left L5 and moderate S1 radiculopathy. Currently the claimant complains
of mild, intermittent low back pain. Physical examination revealed hypesthesias
of right posterolateral leg, lumbar spine stiffness and unsteady gait. No lower
extremity weakness or hyporeflexia is documented.”

2

For the right leg, Dr. Wysocki indicated that based on Tables 15-15 and 15-18 on page
424 there was a one percent rating for high severity Grade 4 sensory loss in the S1 nerve and a
one percent rating for high severity Grade 4 sensory loss in the L5 nerve for an award of two
percent permanent impairment of the right leg (using the Combined Values Chart to combine the
two values). For the left leg, Dr. Wysocki awarded a one percent rating for high severity Grade
4 sensory loss in the S1 nerve. The date of maximum medical improvement was determined to
be March 3, 2007, the date of Dr. Medina’s impairment evaluation. Dr. Wysocki further
explained that no award could be given for motor impairment as no lower extremity deficits were
documented in recent clinical notes.
In an April 30, 2008 decision, the Office granted appellant a schedule award for a two
percent permanent impairment of her right leg and a one percent permanent impairment of her
left leg.
Appellant disagreed with this determination and requested a telephone hearing through
her attorney. During the September 12, 2008 telephone hearing, counsel noted the difference in
percentages stated by Dr. Medina and Dr. Wysocki. He contended that Dr. Wysocki had
accepted some findings but improperly rejected the lower extremity motor deficit ratings cited by
Dr. Medina. No further medical documentation was received by the Office following the
hearing.
In a December 4, 2008 decision, the Office hearing representative affirmed the April 30,
2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”4 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

5 U.S.C. § 8123(a).

3

medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.5
ANALYSIS
The Office accepted that on August 13, 2005 appellant sustained a lumbar
sprain/strain and bilateral contusions of her knees due to a fall at work. The Office granted
appellant schedule awards for a two percent permanent impairment of her right leg and a one
percent permanent impairment of her left leg. The award was based on the opinion of
Dr. Wysocki, a Board-certified orthopedic surgeon, who served as an Office medical adviser.
In a March 3, 2007 report, Dr. Medina, an attending Board-certified neurologist,
referenced Tables 15-15, 15-16 and 15-18 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001). He found that appellant had a 1 percent
impairment of her left leg due to a Grade 4 sensory loss (25 percent) associated with her left S1
nerve and a 5 percent impairment of her left leg due to a Grade 4 weakness (25 percent)
associated with her left S1 nerve which equaled a 6 percent permanent impairment of the right
leg. Dr. Medina also found that appellant had a 1 percent impairment of her right leg due to a
Grade 4 sensory loss (25 percent) associated with her right L5 nerve, a 1 percent impairment of
her right leg due to a Grade 4 sensory loss (25 percent) associated with her right S1 nerve, and a
5 percent impairment of her right leg due to a Grade 4 (25 percent) weakness associated with her
right S1 nerve which equaled a 7 percent permanent impairment of her right leg.
On December 20, 2007 Dr. Wysocki agreed with Dr. Medina’s calculations concerning
sensory loss in appellant’s legs. He also found that she had a two percent permanent impairment
of the right leg comprised of a one percent rating for Grade 4 sensory loss in the S1 nerve
combined with a one percent rating for a Grade 4 sensory loss in the L5 nerve. For the left leg,
Dr. Wysocki also awarded a one percent rating for Grade 4 sensory loss in the S1 nerve.
However, Dr. Wysocki’s opinion conflicts with that of Dr. Medina in that he felt that
Dr. Medina’s assignment of impairment ratings for weakness or motor loss to both legs were not
warranted by the findings on examination and diagnostic testing. In this regard, the opinion of
the Office physician, Dr. Wysocki conflicts with that of appellant’s physician, Dr. Medina,
regarding the extent of appellant’s leg impairment.
Due to this conflict in the medical evidence, the case should be remanded to an impartial
medical specialist for an impartial medical examination and opinion regarding the extent of
appellant’s leg impairment.6 After such development as it deems necessary, the Office should
issue an appropriate decision on this matter.

5

William C. Bush, 40 ECAB 1064, 1975 (1989).

6

See supra notes 4 and 5 and accompanying text.

4

CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has more than a two percent permanent impairment of her right leg and a one percent permanent
impairment of her left leg.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 4, 2008 merit decision is set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: September 28, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

